DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa et al. (US 2013/0026541 A1 hereinafter referred to as “Kurokawa’).
With respect to claim 1, Kurokawa discloses, in Figs.1-5, 32-38, a semiconductor device, comprising: a substrate (8s) having a high electron mobility transistor (HEMT) region (TR) and a capacitor region (TN); a first mesa isolation (35) on the HEMT region (TR); a HEMT/(HBT) on the first mesa isolation (25cs(3e)); a second mesa isolation (20(3f}) on the capacitor region (TN); and a capacitor (C7) on the second mesa isolation (see Par.[0124], [0138], [0149]-[0151] and [0186]-[01888] wherein base mesa of semiconductor 25cs(8e) in transistor region TR and mesa element isolation 20(3e) in non- transistor region TN including MIM capacitor C7 are disclosed; see Par.[0202] wherein the MIM capacitor couples to HEMT or HBT is disclosed); and a hard mask (4) on the first mesa isolation (25cs(3e)) and the second mesa isolation (20(8f)), wherein bottom surfaces of the hard mask (4) and the second mesa isolation (25) are coplanar (see Par.[0189] wherein insulating film 4 is disclosed; also, it is submitted that the mesa isolation 25 and hard mask 4 are coplanar because they are within same plane (i.e. Fig.37 cross-sectional plane)). 
With respect to claim 2, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, further comprising a buffer layer (3e) between the substrate (3s), the first mesa isolation, and the second mesa isolation (see Par.[0156] wherein buffer layer 3eb between substrate 3s and isolation mesas is disclosed).
With respect to claim 3, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, wherein bottom surfaces of the first mesa isolation and the second mesa isolation are coplanar/(in same plane) (see Figs.32-38 wherein the mesa isolation layers in capacitor and HEMT regions belong in the same plane).
With respect to claim 5, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, wherein the HEMT comprises: a barrier layer (25ci) on the first mesa isolation (25cs(3e}) (see Par.[0179] wherein semiconductor collector layer 25ci is disclosed); a p-type semiconductor layer (25b) on the barrier layer (25ci) (see Par.[0180] wherein p-type semiconductor base layer 25b is disclosed); a gate electrode (24) on the p-type semiconductor layer (25b) (see Par.[0183]}; a source electrode (22(7)) and a drain electrode (22(7)) adjacent to two sides of the gate electrode (24) (see Par.[0188] wherein collector electrodes 22 are disclosed); a source electrode extension (21c(8)) on the source electrode (22(7)); and a drain electrode extension (21c(8)) on the drain electrode (22(7)) (see Par.[0190] wherein collection wiring is disclosed).
With respect to claim 6, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, further comprising a hard mask (4) on the first mesa isolation (25cs(3e)) and the second mesa isolation (20(8f)) and around the source electrode (22(7)) and the drain electrode (22(7)) (see Par.[0189] wherein insulating film 4 is disclosed).
With respect to claim 7, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, wherein the capacitor comprises: a bottom electrode (12a(8)) on the hard mask (4) (see Par.[0190] wherein capacitor electrode 12a); a capacitor dielectric layer (6) on the bottom electrode (12a(8)) and extending to the hard mask (4) on the HEMT region (TR) (see Par.[0193] wherein passivation insulating film 6 is disclosed); and a top electrode (12b(9)) on the capacitor dielectric layer (6) (see Par.[0192] wherein second capacitor electrode 12b (upper electrode) of the MIM capacitor C7 is disclosed).
With respect to claim 8, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, wherein bottom surfaces of the bottom electrode (12a) and the source electrode extension (21c) are coplanar/(within same cross-sectional plane of Fig.37).
With respect to claim 9, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, wherein bottom surfaces of the top electrode (12b) and the gate electrode (24) are coplanar/(within same cross-sectional plane of Fig.37).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2017/01 70233 A1 hereinafter referred to as “Tsai’).
With respect to claim 1, Tsai discloses, in Figs.9A-9H, a semiconductor device, comprising: a substrate (12) having a high electron mobility transistor (HEMT) region (30) and a capacitor region (50) (see Par.[0139], [0214]-[0217] wherein HBT or HEMT 30 and capacitor 64 at acoustic wave region 50 are disclosed); a first mesa isolation (7(3)) on the HEMT region (80); a HEMT (80) on the first mesa isolation (7(8)) (see Par.[0214] wherein transistor middle epitaxial structure mesa 7(3) is disclosed); a second mesa isolation (7(1)) on the capacitor region (50); and a capacitor (64) on the second mesa isolation (7(1)) (see Par.[0216] wherein acoustic wave device middle epitaxial structure mesa 7(1) is disclosed); and a hard mask (66(3)) on the first mesa isolation (7(3)) and the second mesa isolation (7(1)), wherein bottom surfaces of the hard mask (66(3)) and the second mesa isolation (7(1)) are coplanar (see Par.[0214], [0216] wherein protective layer is disclosed; it is submitted that the mesa isolation 7 and hard mask 66 are coplanar because they are within same plane (i.e. Fig.9M cross-sectional plane)).
With respect to claim 2, Tsai discloses, in Figs.9A-9H, the semiconductor device, further comprising a buffer layer (22/25) between the substrate (12), the first mesa isolation (7(3)), and the second mesa isolation (7(1)) (see Par.[0202] wherein semiconductor layer 25/22 is disclosed).
With respect to claim 3, Tsai discloses, in Figs.9A-9H, the semiconductor device, wherein bottom surfaces of the first mesa isolation (7(3)) and the second mesa isolation (7(1)) are coplanar (see Figs.9B-9H wherein bottom surface of the isolations are aligned and within same cross-sectional plane).
Claims 1-3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 2017/0025406 A1).
With respect to claim 1, Liao discloses, in Fig.1, a semiconductor device, comprising: a substrate (110) having a high electron mobility transistor (HEMT) region (120T) and a capacitor region (120C); a first mesa isolation/(elevated region of 120T between STIs 190) on the HEMT region (120T); a HEMT (T) on the first mesa isolation (120T); a second mesa isolation/(elevated region of 120C between STIs 190) on the capacitor region (120C); and a capacitor (C) on the second mesa isolation (see Par.[0005] and [0020] wherein semiconductor device includes a substrate 110, an active layer 120, a transistor T (e.g. HEMT) and a capacitor C are disclosed); and a hard mask (175) on the first mesa isolation (120T) and the second mesa isolation (120C), wherein bottom surfaces of the hard mask (175) and the second mesa isolation (120C) are coplanar (see Par.[0027]-[0029] wherein insulating layers 175 is disclosed; it is submitted that the mesa isolation 120C, 120T and hard mask 175 are coplanar because they are within same plane (i.e. Fig.1 cross-sectional plane)).
With respect to claim 2, Liao discloses, in Fig.1, the semiconductor device, further comprising a buffer layer (105) between the substrate (110), the first mesa isolation, and the second mesa isolation (see Par.[0024] wherein buffer layer 105 is disclosed).
With respect to claim 3, Liao discloses, in Fig.1, the semiconductor device, wherein bottom surfaces of the first mesa isolation and the second mesa isolation are coplanar (see Fig.1 wherein the elevated region between STIs 190 are within same cross-sectional plane with the bottom surfaces thereof aligned).
With respect to claim 4, Liao discloses, in Fig.1, the semiconductor device, wherein the first mesa isolation and the second mesa comprise gallium nitride (GaN) (122) (see Par.[0022] wherein channel layer 122 can be a gallium nitride (GaN) layer).
Citation of Pertinent Prior Art
The prior art made of record cited on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because current rejection does not rely on rejections basis applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818